ON PETITIONS FOR REHEARING AND FOR MODIFICATION OF THE MANDATE.
The Terre Haute Gas Corporation has petitioned for a rehearing and the Indiana Gas Utilities Company for modification of the mandate.
The case of Sunshine Bus Lines v. Railroad Commission
(1941), (Tex. Civ. App.), 149 S.W.2d 228, heretofore relied upon by the appellants, has been overruled. Webster v. Texas Pacific Motor Transport Co. (1942), 140 Tex. 131, 166 S.W.2d 75. With this observation we are content to stand on the original opinion. The petition for a rehearing is denied. *Page 517 
It has been called to our attention that since the principal opinion was filed, the Public Service Commission of Indiana has held a hearing and entered an order or orders approving 13.  the sale of the physical assets, franchises and permits of Indiana Gas Utilities Company to the Terre Haute Gas Corporation. Under these circumstances no good purpose would be served by requiring said parties to restore the status quo ante
as ordered by the judgment of the Clay Circuit Court. The petition of Indiana Gas Utilities Company is sustained and the mandate of this court is hereby modified to read as follows:
The Clay Circuit Court is directed to strike from its final judgment in this cause the part thereof by which the Terre Haute Gas Corporation was ordered and directed to reconvey to the Indiana Gas Utilities Company all the property attempted to be sold and conveyed to said Terre Haute Gas Corporation; also, to strike from said judgment the part thereof requiring said parties to restore the ownership, management and control of said property to the status which existed on the date of the filing of the original complaint. Subject only to the aforesaid modifications, the judgment of the Clay Circuit Court is affirmed.
NOTE. — Reported in 48 N.E.2d 455.